Citation Nr: 1537145	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  14-32 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for rheumatism.

2.  Entitlement to service connection for osteoporosis.

(The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is the subject of a separate Board decision also being issued at this time.)


WITNESSES AT HEARING ON APPEAL

Appellant, D.A.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel
INTRODUCTION

The Veteran had active duty service from April 1946 to January 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, Philippines that denied service connection for rheumatism (also claimed as body weakness) and osteoporosis.

In January 2015, the Veteran was afforded a hearing before the undersigned.  A hearing transcript is of record.  

The Veteran raised the issue of an earlier effective date for the grant of service connection for bilateral hearing loss and tinnitus in a March 2014 statement.  These issues have not been adjudicated by the originating agency and are referred to the RO for action deemed appropriate.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Rheumatism did not have its clinical onset in service and is not otherwise related to active duty.  

2.  Osteoporosis did not have its clinical onset in service and is not otherwise related to active duty.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for rheumatism are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for osteoporosis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO provided the required notice in an August 2013 letter sent to the Veteran.  A remand for further notification of how to substantiate the claims is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes a portion of his service records, private medical records, and statements from the Veteran.  

The service treatment records (STRs) are unavailable.  Personnel Information Retrieval System (PIES) responses from November 2009 indicated that many of the Veteran's records were "fire-related" and could not be retrieved.  The Veteran had been previously notified about the missing STRs in an August 2011 letter.  The RO submitted another PIES request specifically for STRs.  In May 2012, PIES responded again that such records were "fire-related" and many of them could not be retrieved.  They were only able to provide a 1947 STR.  No additional information has been generated since the May 2012 request to warrant another search.  Thus, the Board finds that further search efforts would be futile and the RO fulfilled its duty to assist in locating STRs.  38 C.F.R. § 3.159(c)(2).  

When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

The Veteran was not afforded a VA examination.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

However, the duty to provide an examination is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.  Id.; McLendon, supra.

In this instance, the lay and medical evidence does not show a nexus to service, even under the low threshold for purposes of triggering VA's duty to provide an examination and the heightened duty to assist in cases where STRs are missing.  Locklear, supra.  The Veteran has not identified any specific in-service event, injury, or disease to which the currently claimed osteoporosis or rheumatism may be related.  The lay evidence about the nature and manifestations of the Veteran's joint and body pain are extremely vague.  Waters, supra.  It does not suggest any in-service event, injury, or disease to which the current disabilities could possibly be related.  Overall, the record is lacking for a possible nexus to an in-service event, injury or disease for osteoporosis or rheumatism.  Consequently, VA examinations are not necessary for these claims, even under the low standard for purposes of triggering VA's duty to provide an examination and heightened duty to assist.  McLendon, supra.; Locklear, supra.; Waters, supra.; O'Hare, supra.; 38 C.F.R. § 3.159(d).    

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); see also 77 Fed. Reg. 23128 -01 (April 18, 2012).

At the January 2015 hearing, the undersigned identified the issues on appeal and the general service connection criteria to substantiate the claims.  The Veteran's daughter and an interpreter provided testimony as to the Veteran's medical history and all treatment received for the service connection claims.  The Veteran does not assert prejudice from the hearing.  The duties imposed by Bryant were thereby met.

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

As noted, service treatment records (STRs) are unavailable.  The medical evidence includes several reports issued many years after service by private physicians.  They confirm that the Veteran had body pain.  The Veteran does not report any particular in-service event, injury, or disease that he believes is related to his currently claimed disabilities.  At the January 2015 hearing, he affirmed that he did not have any outstanding medical records pertaining to treatment for either rheumatism or osteoporosis.  D.A. stated that she believed a nexus was present because the Veteran was tired in service or tired of working in service.  She also cited the Veteran's age.  

Probative evidence of a nexus to an in-service event, injury, or disease for the currently claimed disabilities is missing.  The medical records include a current osteoporosis diagnosis and reports of general joint pain, but do not suggest a nexus to service.  At the hearing, the undersigned directly queried the Veteran's daughter speaking on his behalf about why they believed a nexus was present.  They made vague responses concerning unspecified work or fatigue in service or advanced age.  Their reports do not include an assertion that the Veteran had a specific injury, disease or illness in service that they believed is related to the currently claimed osteoporosis or rheumatism or that he had a continuity of symptomatology.  The Veteran filed claims for pension in 2003 and 2011 and did not list rheumatism or osteoporosis as disability (his inability to work was related to recent onset of arthritis).  If rheumatism and/or osteoporosis were truly persistent since service, it would be expected that they would have been listed as disabilities affecting his ability to work.  The Board finds the testimony by the Veteran and his daughter to be too vague and unspecific concerning any possible nexus to service, including as a continuity of symptomatology.  Caluza, 7 Vet. App. at 510-511.  Consequently, they are not probative evidence of a nexus.  Id. Additional reports of a nexus are not of record.  

As discussed above, the preponderance of the evidence weighs against a nexus for these claims.  The benefit-of-the-doubt doctrine, even under heightened consideration, is consequently not helpful to the Veteran.  O'Hare, supra.  The claims of service connection for osteoarthritis and rheumatism must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for osteoporosis is denied.

Service connection for rheumatism is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


